            Case 8:16-ap-00285-RCT        Doc 189     Filed 02/27/20    Page 1 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION



In re:


AMIT BHALLA                                         CASE NO. 8:16-bk-00265- RCT

      Debtor.                                       Chapter 7
_______________________________________/

CHINA CENTRAL TELEVISION, CHINA
INTERNATIONAL COMMUNICATIONS
CO., LTD., TVB HOLDINGS (USA), INC.,
and DISH NETWORK L.L.C.,                            Adv. Proceeding No. 8:16-ap-00285- RCT

         Creditors,

v.

AMIT BHALLA

      Debtor.
______________________________________/

                      NOTICE OF TAKING DEPOSITION DUCES TECUM

         China Central Television, China International Communications Co., Ltd., TVB Holdings

(USA) Inc., and DISH Network LLC, by and through its attorneys, will depose the following:

     NAME                        DATE/TIME                  PLACE

     Amit Bhalla                 March 25, 2020             Jennis Law Firm
                                 at 10:00 AM                606 East Madison Street
                                                            Tampa, FL 33602



         The deposition is pursuant to Bankruptcy Rule 7030 and Fed. R. Civ. P. 30, and will be

taken before an officer authorized to record the testimony. The deposition will be taken by

audiovisual and stenographic means.


                                        SEQUOR LAW, P.A.
           Case 8:16-ap-00285-RCT          Doc 189     Filed 02/27/20     Page 2 of 9




        The deposition is being taken for the purpose of discovery, for use at trial, or for such

other purposes as are permitted under the rules of this Court

       The deponent is further requested to produce, on or before March 15, 2020, all of the

documents described on the attached Schedule.

                                                     Respectfully Submitted,

                                                     SEQUOR LAW, P.A.
                                                     1111 Brickell Avenue, Suite 1250
                                                     Miami, Florida 33131
                                                     Telephone: 305-372-8282
                                                     Facsimile: 305-372-8202
                                                     E-Mail: ggrossman@sequorlaw.com
                                                              dcoyle@sequorlaw.com

                                             By:     /s/ Gregory S. Grossman
                                                     Gregory S. Grossman
                                                     Florida Bar No. 896667
                                                     Daniel M. Coyle
                                                     Florida Bar No. 0055576



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via

electronic filing using the CM/ECF system with the Clerk of the Court which sent e-mail

notification of such filing to all CM/ECF participants in this case and via regular US mail to all

participants who are not on the list to receive e-mail notice/service for this case as indicated on

the service list on February 27, 2020.

                                                     /s/ Gregory S. Grossman
                                                     Gregory S. Grossman




                                                2

                                         SEQUOR LAW, P.A.
           Case 8:16-ap-00285-RCT          Doc 189     Filed 02/27/20    Page 3 of 9




                                        SERVICE LIST


Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Douglas N Menchise Dmenchise@verizon.net, FL57@ecfcbis.com
      Suzy Tate suzy@suzytate.com, assistant@suzytate.com; cbrouss@suzytate.com;
       assistant@ecf.courtdrive.com; suzytate1234@gmail.com; suzy-tate-suzy-tate-pa-
       7461@ecf.pacerpro.com
   
Manual Notice List

       (No manual recipients)




                                                3

                                        SEQUOR LAW, P.A.
            Case 8:16-ap-00285-RCT           Doc 189     Filed 02/27/20      Page 4 of 9




                                           SCHEDULE
                                          DEFINITIONS

       A.      “And” and “or” are used as terms of inclusion, not exclusion.

       B.      “Any” means “all” and vice versa.

       C.      “Creative Innovation” means Creative Innovation Solutions Corp.

       D.      “Communication(s)” means any oral, written or electronic transmission of
information, including, but not limited to, ESI, conversations, meetings, discussions,
telephone calls, telegrams, telecopies, telexes, seminars, conferences, messages, notes
documents or memoranda.

        E.      “Document” means and includes, without limitation, any kind of written,
typewritten, printed, recorded material or ESI whatsoever, whether produced, reproduced
or stored on paper, cards, tape, film, electronic facsimile, computer storage device or
memory, or other media or data compilation from which information may be obtained,
including accounts, address books, addenda, agreements, albums, articles, bank
statements, blueprints, books, calendars, charts, checks (both front and reverse sides),
contracts, correspondence, declarations of trusts, deeds, deposit receipts, diagrams,
diaries, disks, drafts, films, forms, instruments of conveyance or for other purposes,
invoices, journals, ledgers, letters, lists, logs, mailgrams, maps, memoirs, memoranda,
minutes, motion pictures, notations, notebooks, notes, notices, photographs, plans,
pleadings, other writings filed with any court, powers of attorney, promissory notes,
proofs of delivery, purchase orders, recordings, records, registers, schedules, sound
recordings, summaries, telexes, working papers, writings, and all other material, whether
in draft form or not, and whether a copy or an original. The term “document” shall
further mean any letters, words, or numbers, or their equivalent, set down by handwriting,
typewriting, printing, photostating, photographing, magnetic impulse, mechanical or
electronic recording, or other form of data compilation, and shall mean the original of any
document as defined above, if available, or to a clear and legible copy thereof, if not
available, as well as to any copies or drafts that have any notations of any sort, whether
typed, printed, handwritten, or otherwise inscribed, which notations are not present on the
original.

       F.      “Your” means Amit Bhalla.

        G.       The phrases “relating to” “pertaining to” “regarding” or “reflecting”
means, without limitation, related to, pertain to, reflect, constituting, discussing, covering,
concerning, or referring to, directly or indirectly in any way, the subject matter identified
in a particular request.




                                                  4

                                          SEQUOR LAW, P.A.
           Case 8:16-ap-00285-RCT          Doc 189     Filed 02/27/20     Page 5 of 9




       H.      In the event You claim that any Document requested is unavailable, lost,
misplaced, or destroyed, state the following:

                  1. The date You believe such writing became unavailable, lost,
                  misplaced, or destroyed; and

                  2. The reason why such writing became misplaced, lost, or destroyed.

       I.     In the event that You seek to withhold any Document on the basis that is
properly entitled to some privilege or limitation, please provide the following
information:

                  1. A list identifying each Document for which you believe a
                  limitation exists;

                  2. The name of each author, writer, sender, or initiator of such
                  Document or thing, if any;

                  3. The name of each recipient, addressee or party for whom such
                  Document or thing was intended, if any;

                  4. The date of such Document, if any, or an estimate thereof so
                  indicated if no date appears on the Document;

                  5. The general subject matter as described in such Document, or, if
                  no such description appears, then such other description sufficient to
                  identify said Document; and

                  6. The claimed grounds for withholding the Document, including, but
                  not limited to the nature of any claimed privilege and grounds in
                  support thereof.

        J.      For each request, or part thereof, which is not fully responded to pursuant
to a privilege, the nature of the privilege and grounds in support thereof should be fully
stated.

        K.      Documents maintained in electronic form must be produced in their native
electronic form with all metadata intact. Data must be produced in the data format in
which it is typically used and maintained. For electronic mail systems using Microsoft
Outlook or LotusNotes, provide all responsive emails and, if applicable, email
attachments and any related Documents, in their native file format (i.e., .pst for outlook
personal folder, .nsf for LotusNotes). For all other email systems' provide all responsive
emails and' if applicable, email attachments and any related Documents in TIFF format.




                                                5

                                        SEQUOR LAW, P.A.
           Case 8:16-ap-00285-RCT          Doc 189      Filed 02/27/20     Page 6 of 9




                             DOCUMENTS REQUESTED
                      (only to the extent not previously produced)

       1. All documents supporting your contention in paragraph 27. of your Answer
and Affirmative Defenses that “the referenced funds were transferred by Creative
Innovations and not by A. Bhalla.”

       2. All documents supporting your contention in paragraph 27. of your Answer
and Affirmative Defenses denying “that the referenced transfers were for less than
reasonably equivalent value.”

        3. All documents supporting your contention in paragraph 34. of your Answer
and Affirmative Defenses that “Defendants acquired equitable title to the bankruptcy
estate’s interest in Creative Innovations, as tenants by the entirety, at or around the time
that they tendered payment to the Trustee on or about April 27, 2016.”

      4. All documents supporting your contention in paragraph 34. of your Answer
and Affirmative Defenses denying “that the document attached to the Amended
Complaint as Exhibit “D” evidences a transfer.”

        5. All documents supporting your contention in paragraph 35. of your Answer
and Affirmative Defenses that the Assignment “was in exchange for reasonably
equivalent value provided by A. Bhalla and R. Bhalla in connection the acquisition of the
shares on or around April 27, 2016.”

       6. All documents supporting your contention in paragraph 41.f. of your Answer
and Affirmative Defenses denying “that the referenced funds constituted assets of A.
Bhalla or that such funds represented a significant portion of A. Bhalla’s assets.”

       7. All documents supporting your contention in paragraph 49. of your Answer
and Affirmative Defenses denying “that A. Bhalla reasonably should have believed that
he would incur debts beyond his ability to pay as they became due.”

        8. All documents supporting your contention in paragraphs 57. and 61. of your
Answer and Affirmative Defenses denying “that A. Bhalla was insolvent at the time of
the referenced transfers, or that A. Bhalla became insolvent as a result of the referenced
transfers.”

       9. All documents supporting your contention in paragraph 65.f. of your Answer
and Affirmative Defenses denying that “the referenced shares constituted assets of A.
Bhalla or that such shares represented a significant portion of A. Bhalla’s assets.”

        10. All documents supporting your contention in your Second Affirmative
Defense that “the alleged transfer of the Creative Innovations shares was made by a non-
debtor, the Trustee, on or around April 27, 2016.”



                                                 6

                                         SEQUOR LAW, P.A.
           Case 8:16-ap-00285-RCT           Doc 189      Filed 02/27/20     Page 7 of 9




       11. All documents supporting your contention in your Fourth Affirmative Defense
that “A. Bhalla was not insolvent under the balance sheet test, or any other method for
determining insolvency, at the time of the alleged transfers.”

        12. All documents supporting your contention in your Sixth Affirmative Defense
that “to the extent that the Defendants received the transfers alleged in Counts I, II, and
VII, the Defendants received such transfers in good faith and for reasonably equivalent
value.”

        13. All documents supporting your contention in your Sixth Affirmative Defense
that “the Defendants were subsequent transferees of the transfers alleged in Counts I, II, and
VII.”

        14. All documents supporting your contention in your Seventh Affirmative
Defense that “such transfers were necessarily for the benefit of the alleged debtor, A.
Bhalla; not R. Bhalla, and any money judgment awarded under Section 726.109(2)(a) of
the Florida Statutes should be limited to A. Bhalla.”

        15. All documents supporting your contention in your Eighth Affirmative Defense
“that the Defendants were good faith transferees who took for value.”

       16. All documents regarding the equities of this case by which the judgment must
be adjusted and reduced, as stated in your Ninth Affirmative Defense.

        17. All documents supporting your contention in your Tenth Affirmative Defense
that “the Defendants were good faith transferees and, for that reason, are entitled, to the
extent of value given, to retain any assets that were transferred and/or to a reduction in
the amount of the liability for such transfers.”

       18. All documents supporting your contention in your Eleventh Affirmative
Defense that “R. Bhalla and/or the Defendants gave value in exchange for such transfers,
and such value was reasonably equivalent to the amount of the transfers.”

       19. All documents evidencing the “antecedent debts” referred to in your Eleventh
Affirmative Defense.

       20. All documents supporting your contention in your Twelfth Affirmative
Defense that the transfers constitute “exempt wages that cannot be garnished pursuant to
Section 222.11 of the Florida Statutes.”

       21. All documents supporting your contention in your Thirteenth Affirmative
Defense that “the referenced funds were earmarked for” “purposes of paying an
antecedent debt of the Defendants”, such that “any transfers of such funds did not
diminish the assets of the alleged debtor, A. Bhalla.”




                                                  7

                                          SEQUOR LAW, P.A.
           Case 8:16-ap-00285-RCT          Doc 189     Filed 02/27/20     Page 8 of 9




       22. All documents supporting your contention in your Fourteenth Affirmative
Defense that any money judgment based on the alleged transfer of the Creative
Innovations shares cannot exceed the amount paid for such shares pursuant to the Order
Granting Trustee’s Report and Notice of Intention to Sell Property of the Estate (the
“Order Approving Report”) (Doc. No. 71).

      23. All documents supporting your contention in your Fifteenth Affirmative
Defense that “the Plaintiffs’ claims are barred under the doctrine of unilateral mistake.”

      24. All documents supporting your contention in your Sixteenth Affirmative
Defense that “the Plaintiffs’ claims are barred under the doctrine of mutual mistake.”

       25. All documents supporting your contention in paragraph 24. of your
Counterclaim that Counter-plaintiffs “intended to and did in fact purchase the Creative
Innovation shares and other personal property purportedly purchased by the Debtor
pursuant to the Order Approving Report as tenants by the entirety.”

       26. All documents supporting your contention in paragraph 26. of your
Counterclaim that “equitable title to the Creative Innovation shares and other property
purportedly purchased by the Debtor pursuant to the Order Approving Report passed to
the Debtor and his wife, as tenants by the entirety, by operation of law when the Court
entered the Order Approving Report on September 15, 2016.”

        27. All documents supporting your contention in paragraph 32 that “Counter-
Plaintiffs purchased the Creative Innovations shares with the express and implied
understanding that such shares were being acquired with joint marital funds and that the
shares would constitute joint marital property.”

         28. All documents supporting your contention in paragraph 32 that “Counter-
Plaintiffs were legally married and intended to purchase the Creative Innovation shares and
other personal property purportedly purchased by the Debtor pursuant to the Order
Approving Report as tenants by the entirety.”

       29. All documents sufficient to reflect all dividends payable and/or paid to Amit
Bhalla and/or Rena Bhalla from Creative Innovation Solutions, Inc. from the period of
October 31, 2019 to the present.

       30.    All US Income Tax Returns (Form 1120-S) for Creative Innovation for tax
years 2015, 2016, 2017, 2018, 2019 (2019 when available).

        31.     All Profit & Loss Statements for Creative Innovation for the following
fiscal years: 2015, 2016, 2017, 2018, 2019 in cash basis.

        32.     All Profit & Loss Statements for Creative Innovation for the following
fiscal years: 2015, 2016, 2017, 2018, 2019 in accrual basis.



                                                8

                                        SEQUOR LAW, P.A.
             Case 8:16-ap-00285-RCT      Doc 189     Filed 02/27/20    Page 9 of 9




       33.     Company Profit & Loss Statements from January 1, 2016 through August
31, 2016 in cash basis.

       34.     Company Profit & Loss Statements from January 1, 2016 through August
31, 2016 in accrual basis.

        35.    All Balance Sheets of Creative Innovation as of December 31st for each of
the following years: 2015, 2016, 2017, 2018, 2019.

       36.     The Balance Sheet for Creative Innovation as of September 15, 2016.

      37.     The Accounts Receivable Aging Report for Creative Innovation as of
September 15, 2016.

     38.     The Accounts Receivable Aging Report for Creative Innovation as of
December 31, 2019.

        39.   All wage report(s) of the salaries & wages compensation details, including
expenses classified under “Officer’s Compensation” or “ Guarantee to Partners” or
“Salaries & Wages” or “1099 payments,” for each shareholder, officer, and family
member of the shareholders and officers who is actively involved in the business.

       40.     The general ledger/accounting books and records for Creative Innovation
for the period from May 27, 2014 to the present, whether in Excel, Lotus, Microsoft
Money, Quickbooks, Quicken format or any other money management computer
program.




                                               9

                                       SEQUOR LAW, P.A.
